          Case 1:19-cr-00320-PGG Document 44
                                          41 Filed 09/15/20
                                                   09/11/20 Page 1 of 1




                                         September 11, 2020          MEMO ENDORSED

                                                                     The sentencing scheduled for October 9,
BY ECF                                                               2020 is adjourned to October 23, 2020 at
                                                                     4:00 P.M. Defendant's sentencing
Honorable Paul G. Gardephe                                           submission is due on October 12, 2020,
United States District Judge                                         and the Government's submission is due
Southern District of New York                                        on October 16, 2020.
40 Foley Square
New York, NY 10007

RE:    United States v. George Pagan
       19 CR. 320 (PGG)

Dear Judge Gardephe:                                                  September 15, 2020

        We write to respectfully request an adjournment of Mr. Pagan’s October 9, 2020, sentencing
hearing. As of the filing of this letter, neither the presentence report nor the psychosexual evaluation
has been completed in this matter. We respectfully request an adjournment of at least sixty days to
provide the defense with sufficient time to review both reports once completed and, if necessary,
engage an expert to write a response to Probation’s psychosexual evaluation of Mr. Pagan. The
government has not yet responded to a request for its position on this adjournment.




                                                Respectfully submitted,
                                                ___/s/______________
                                                Zawadi Baharanyi
                                                Ian Marcus Amelkin
                                                Assistant Federal Defenders
                                                212-417-8735(o)/917-612-2753(c)




cc: AUSA Thomas Wright (by ECF)
